Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
Allowable Subject Matter
The indicated allowability of claims 1-9 and 13-20 is withdrawn in view of the newly discovered reference(s) (e.g., English translation of Office Action issued in corresponding Chinese Patent Application No. 201980041656.9, dated June 13, 2022.) provided in the IDS filed on June 27, 2022.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP 2011-56383, passages cited in the rejection refer to the English translation) in view of Yukinobu et al. (JP 2006-272287, passages cited in the rejection refer to the English translation).
  	Per claim 1, Yoshiaki et al. disclose a method and device for treating nitrogen-containing water  (abstract; Figs. 1-11) comprising: 
  	a water treatment method for biologically treating a water to be treated containing ammonium nitrogen, wherein the method comprises nitrifying that oxidizes the ammonium nitrogen to obtain nitrite or nitrate nitrogen using nitrifying bacteria that include autotrophic ammonia-oxidizing bacteria and nitrite-oxidizing bacteria contained in a microbial activated sludge (page 3; The nitrification step is a step of supplying water to be treated to a nitrification unit (for example, a nitrification tank) and mainly oxidizing ammonium ions in the water to nitric acid or nitrous acid aerobically (in the presence of oxygen). In the nitrification section, ammonium ions in the treated water are nitrated into nitric acid and nitrous acid by the action of nitrifying bacteria carried by microorganisms. Here, the nitrifying bacteria are ammonia-oxidizing bacteria (autotrophic ammonia-oxidizing bacteria) of autotrophic bacteria that nitrify ammonium ions contained in the treated water into nitrous acid, nitrite-oxidizing bacteria (corresponding to nitrite-oxidizing bacteria) of autotrophic bacteria that nitrify ammonium ions into nitric acid, etc.).  Yoshiaki et al. do not disclose in the nitrifying, a molybdenum compound is allowed to be present in the water to be treated so as to obtain a molybdenum concentration of equal to or more than 0.025 mgMo/gN, and the sludge nitrification rate is equal to or more than 0.11 [kgN/(kg VSS.day].
	At any rate, Yukinobu et al. disclose a wastewater treatment method comprising controlling the molybdenum concentration in the nitrification process so as to obtain a molybdenum concentration of equal to or more than 0.025 mgMo/gN, (page 4; "Raw drainage" is the drainage containing nitrogen components (nitrogen compounds, ions of the compounds, etc.), and the concentration of cobalt is lower than the detection lower limit of general analytical devices such as atomic absorption analysis and ICP analysis, that is, the drainage containing virtually no cobalt. Organic effluent with a total nitrogen content of 10-1,000 mg/L and a cobalt content of less than 0.001 mg/ L is preferred. According to the first and second inventions, in either case of containing molybdenum or not, the concentration of molybdenum in each treated material supplied to the nitrification step is preferably adjusted to a predetermined range, that is, itis preferably adjusted to a range of 0.002 to 8 mg/L, more preferably 0.005 to 5 mg/L, and particularly preferably 0.01 to 2 mg/L. By setting the concentrations of cobalt and molybdenum in the above ranges, the metabolism of microorganisms becomes more active, and nitrification can be carried out more efficiently. In each of the first and second aspects of the present invention, each of the materials to be treated for the nitrification step has a molybdenum concentration within a predetermined range, that is, preferably, whether or not each raw wastewater contains molybdenum. Is preferably 0.002 to 8 mg / liter, more preferably 0.005 to 5 mg / liter, and particularly preferably 0.01 to 2 mg / liter. By making each concentration of cobalt and molybdenum within the above ranges, the metabolism of microorganisms becomes more active and nitrification can be further promoted. Therefore, in particular, when the concentration of molybdenum in the nitrification wastewater is less than the lower limit of detection by a general analyzer, a molybdenum component may be added to the nitrification wastewater and / or the object to be treated. When adding a molybdenum component, it is preferable to use a water-soluble molybdenum compound. Examples of the molybdenum compound include disodium molybdate dihydrate, dipotassium molybdate hydrate, and dilithium molybdate hydrate. These can be used alone or in combination of two or more. Of these, disodium molybdate dihydrate is preferred.) in order to, for example, improve the metabolism of nitrifying bacteria and enhance the nitrification effect.
Further it is known in the art (see, for example, Industrial Water Pollution Control (written by Eckenfelder, W. Wesley, translated by Ma Zhiyi, pp. 171-173, Beijing: China Construction Industry Press, February 1992),  that the nitrification process is a process in which ammonia is converted into nitrate by biological oxidation, during whichnitrite, an intermediate, is generated. It is reported that the nitrification rate is basically constant when the biological concentration (based on VSS)  is within 1500mg/L, but it decreases when it exceeds this concentration. From this data, it can be calculated that the nitrification rate at 20°C is 1.04mgNH4-N per mg of nitrifying bacteria per day, and the nitrification rate given in other reports is as high as 2.5 mg NH3-N/(mgVSS d). It can be seen that the nitrification rate per unit sludge of above 0.11 [kgN/(kgVSS day)] also belongs to the parameter range that can be obtained by the skilled person through routine selection.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Yoshiaki et al. such that it includes in the nitrifying, a molybdenum compound is allowed to be present in the water to be treated so as to obtain a molybdenum concentration of equal to or more than 0.025 mgMo/gN, and the sludge nitrification rate is equal to or more than 0.11 [kgN/(kg VSS.day]  in order to, for example, in order to, for example, improve the metabolism of nitrifying bacteria and convert the nitrogen based on anticipated loading and the results desired.
  	Per claim 2, Yoshiaki et al. do not disclose wherein a molybdenum concentration in the nitrifying is not more than 2 mgMo/L relative to the water to be treated.
  	Yukinobu et al. disclose that the concentration of molybdenum in each treated substance used in the nitration process is preferably adjusted to a predetermined range, particularly preferably to a range of 0.01-2mg/ L (page 4; According to the first and second inventions, in either case of containing molybdenum or not, the concentration of molybdenum in each treated material supplied to the nitrification step is preferably adjusted to a predetermined range, that is, itis preferably adjusted to a range of 0.002 to 8 mg/L, more preferably 0.005 to 5 mg/L, and particularly preferably 0.01 to 2 mg/L. By setting the concentrations of cobalt and molybdenum in the above ranges, the metabolism of microorganisms becomes more active, and nitrification can be carried out more efficiently.) in order to, for example, improve the metabolism of nitrifying bacteria and enhance the nitrification effect.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Yoshiaki et al. such that it includes wherein a molybdenum concentration in the nitrifying is not more than 2 mgMo/L relative to the water to be treated in order to, for example, improve the metabolism of nitrifying bacteria and enhance the nitrification effect. 
	Per claim 3, Yoshiaki et al. do not disclose  wherein a nitrogen concentration in the water to be treated is equal to or more than 100 mgN/L.
  	Yukinobu et al. disclose that the preferred total nitrogen content is 10-1,000 mg/L (page 3; In the first invention, “raw wastewater” is wastewater containing nitrogen components (nitrogen compounds, ions of the compounds, etc.). A preferable total nitrogen amount is 10 to 1,000 mg/liter) in order to, for example, ensure sufficient nitrogen is present to sustain the bacteria and to ensure that the nitrogen is not in excess of loads the bacteria can effectively degrade.
   	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Yoshiaki et al. such that it includes wherein a nitrogen concentration in the water to be treated is equal to or more than 100 mgN/L.
 	Per claim 4, Yoshiaki et al. disclose the method further comprising denitrifying that reduces the nitrite or nitrate nitrogen produced in the nitrifying to obtain nitrogen gas using denitrifying bacteria contained in the microbial activated sludge (abstract).
	Per claim 5, Yoshiaki et al. disclose wherein in the denitrifying, the microbial activated sludge containing the nitrifying bacteria and denitrifying bacteria is granulated by imparting time variation to an amount added of a hydrogen donor so that a difference between a maximum concentration and a minimum concentration of the hydrogen donor in a hydraulic retention time for the treated water is equal to or more than 50 mgTOC/L (page 4; However, in the denitrification step A, hydrogen donor supply-stop (intermittent addition), hydrogen donor large-volume supply-small-volume supply, etc. are performed so that the hydrogen donor concentration in the denitrification section changes with time. Do. Thus, the granule which the sludge containing denitrifying bacteria self-granulated can be formed by giving a fluctuation | variation to the density | concentration of a hydrogen donor. Here, the difference between the maximum concentration and the minimum concentration of the hydrogen donor in the denitrification part (for example, in the hydraulic retention time of the water to be treated in the denitrification tank part) is 50 mg TOC / L or more.). 
  	Per claim 6, Yoshiaki et al. disclose that in the denitrification process B, at least a first denitrification part and a second denitrification part are provided, so that a predetermined concentration difference of hydrogen donors is formed between the first denitrification part and the second denitrification part, and hydrogen donors are supplied to at least the first denitrification tank. Preferably, the hydrogen donor is supplied to at least the first denitrification section in such a way that the difference between the maximum concentration of the hydrogen donor in the first denitrification section (for example, in the HRT of the treated water in the second denitrification section) and the minimum concentration of the hydrogen donor in the second denitrification section (for example, in the HRT of the treated water in the second denitrification section) becomes 50mgTOC/L or more; more preferably, the hydrogen donor is supplied to at least the first denitrification section in such a way that the difference becomes 100mgTOC/L or more. If the difference between the maximum concentration of the hydrogen donor in the first denitrification section and the minimum concentration of the hydrogen donor in the second denitrification section is less than 50mgTOC/L, the self-granulation of sludge containing denitrifying bacteria may not be sufficiently induced. (page 4) 
  	Per  claim 7, Yoshiaki et al. disclose a water treatment device for biologically treating a water to be treated containing ammonium nitrogen (abstract), wherein the water treatment device comprises:
 	a nitrification unit which oxidizes the ammonium nitrogen to obtain nitrite or nitrate nitrogen using nitrifying bacteria that include autotrophic ammonia-oxidizing bacteria and nitrite-oxidizing bacteria contained in a microbial activated sludge (page 3; The nitrification step is a step of supplying water to be treated to a nitrification unit (for example, a nitrification tank) and mainly oxidizing ammonium ions in the water to nitric acid or nitrous acid aerobically (in the presence of oxygen));  	 
 	and a denitrification unit which reduces the nitrite or nitrate nitrogen produced in the nitrification unit to obtain nitrogen gas using denitrifying bacteria contained in the microbial activated sludge (abstract),
 	said denitrification unit comprises a hydrogen donor concentration controller which controls granulation of the microbial activated sludge containing the nitrifying bacteria and denitrifying bacteria by imparting time variation to an amount added of a hydrogen donor so that a difference between a maximum concentration and a minimum concentration of the hydrogen donor in a hydraulic retention time for the treated water is equal to or more than 50 mgTOC/L (page 4; However, in the denitrification step A, hydrogen donor supply-stop (intermittent addition), hydrogen donor large-volume supply-small-volume supply, etc. are performed so that the hydrogen donor concentration in the denitrification section changes with time. Do. Thus, the granule which the sludge containing denitrifying bacteria self-granulated can be formed by giving a fluctuation | variation to the density | concentration of a hydrogen donor. Here, the difference between the maximum concentration and the minimum concentration of the hydrogen donor in the denitrification part (for example, in the hydraulic retention time of the water to be treated in the denitrification tank part) is 50 mg TOC / L or more.). Yoshiaki et al. do not disclose wherein a nitrogen concentration in the water to be treated is equal to or more than 100 mgN/L and a nitrification rate controller which, in the nitrification unit, a molybdenum compound is allowed to be present in the water to be treated so as to obtain a molybdenum concentration of equal to or more than 0.025 mgMo/gN , and also controls a sludge nitrification rate to a value of equal to or more than 0.11 [kgN/(kgVSS -day)].
  	At any rate, Yukinobu et al. disclose a wastewater treatment device comprising wherein a nitrogen concentration in the water to be treated is equal to or more than 100 mgN/L (page 3; In the first invention, “raw wastewater” is wastewater containing nitrogen components (nitrogen compounds, ions of the compounds, etc.). A preferable total nitrogen amount is 10 to 1,000 mg/liter) in order to, for example, ensure sufficient nitrogen is present to sustain the bacteria and to ensure that the nitrogen is not in excess of loads the bacteria can effectively degrade and a nitrification rate controller, which in the nitrification unit, the molybdenum concentration in the nitrification process is controlled so as to obtain a molybdenum concentration of equal to or more than 0.025 mgMo/gN, (page 4; "Raw drainage" is the drainage containing nitrogen components (nitrogen compounds, ions of the compounds, etc.), and the concentration of cobalt is lower than the detection lower limit of general analytical devices such as atomic absorption analysis and ICP analysis, that is, the drainage containing virtually no cobalt. Organic effluent with a total nitrogen content of 10-1,000 mg/L and a cobalt content of less than 0.001 mg/ L is preferred. According to the first and second inventions, in either case of containing molybdenum or not, the concentration of molybdenum in each treated material supplied to the nitrification step is preferably adjusted to a predetermined range, that is, itis preferably adjusted to a range of 0.002 to 8 mg/L, more preferably 0.005 to 5 mg/L, and particularly preferably 0.01 to 2 mg/L. By setting the concentrations of cobalt and molybdenum in the above ranges, the metabolism of microorganisms becomes more active, and nitrification can be carried out more efficiently. In each of the first and second aspects of the present invention, each of the materials to be treated for the nitrification step has a molybdenum concentration within a predetermined range, that is, preferably, whether or not each raw wastewater contains molybdenum. Is preferably 0.002 to 8 mg / liter, more preferably 0.005 to 5 mg / liter, and particularly preferably 0.01 to 2 mg / liter. By making each concentration of cobalt and molybdenum within the above ranges, the metabolism of microorganisms becomes more active and nitrification can be further promoted. Therefore, in particular, when the concentration of molybdenum in the nitrification wastewater is less than the lower limit of detection by a general analyzer, a molybdenum component may be added to the nitrification wastewater and / or the object to be treated. When adding a molybdenum component, it is preferable to use a water-soluble molybdenum compound. Examples of the molybdenum compound include disodium molybdate dihydrate, dipotassium molybdate hydrate, and dilithium molybdate hydrate. These can be used alone or in combination of two or more. Of these, disodium molybdate dihydrate is preferred.) in order to, for example, improve the metabolism of nitrifying bacteria and enhance the nitrification effect.
Further it is known in the art (see, for example, Industrial Water Pollution Control (written by Eckenfelder, W. Wesley, translated by Ma Zhiyi, pp. 171-173, Beijing: China Construction Industry Press, February 1992),  that the nitrification process is a process in which ammonia is converted into nitrate by biological oxidation, during whichnitrite, an intermediate, is generated. It is reported that the nitrification rate is basically constant when the biological concentration (based on VSS)  is within 1500mg/L, but it decreases when it exceeds this concentration. From this data, it can be calculated that the nitrification rate at 20°C is 1.04mgNH4-N per mg of nitrifying bacteria per day, and the nitrification rate given in other reports is as high as 2.5 mg NH3-N/(mgVSS d). It can be seen that the nitrification rate per unit sludge of above 0.11 [kgN/(kgVSS day)] also belongs to the parameter range that can be obtained by the skilled person through routine selection.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the device of Yoshiaki et al. such that it includes wherein a nitrogen concentration in the water to be treated is equal to or more than 100 mgN/L and a nitrification rate controller which, in the nitrification unit, a molybdenum compound is allowed to be present in the water to be treated so as to obtain a molybdenum concentration of equal to or more than 0.025 mgMo/gN , and also controls a sludge nitrification rate to a value of equal to or more than 0.11 [kgN/(kgVSS -day)] in order to, for example, in order to, for example, improve the metabolism of nitrifying bacteria and convert the nitrogen based on anticipated loading and the results desired.
 	Per claim 8, Yoshiaki et al. do not disclose wherein a molybdenum concentration in the nitrifying is not more than 2 mgMo/L relative to the water to be treated. 
  	Yukinobu et al. disclose that the concentration of molybdenum in each treated substance used in the nitration process is preferably adjusted to a predetermined range, particularly preferably to a range of 0.01-2mg/ L (page 4; According to the first and second inventions, in either case of containing molybdenum or not, the concentration of molybdenum in each treated material supplied to the nitrification step is preferably adjusted to a predetermined range, that is, itis preferably adjusted to a range of 0.002 to 8 mg/L, more preferably 0.005 to 5 mg/L, and particularly preferably 0.01 to 2 mg/L. By setting the concentrations of cobalt and molybdenum in the above ranges, the metabolism of microorganisms becomes more active, and nitrification can be carried out more efficiently.) in order to, for example, improve the metabolism of nitrifying bacteria and enhance the nitrification effect.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Yoshiaki et al. such that it includes wherein a molybdenum concentration in the nitrifying is not more than 2 mgMo/L relative to the water to be treated in order to, for example, improve the metabolism of nitrifying bacteria and enhance the nitrification effect.    	
 	Per claim 9, Yoshiaki et al. do not disclose that wherein a molybdenum concentration in the water to be treated is not more than 0.0001 mgMo/L.
 	It is submitted that it would have been well within the purview of the skilled artisan to modify the method of Yoshiaki et al., as modified by Yukinobu et al., such that it includes wherein a molybdenum concentration in the water to be treated is not more than 0.0001 mgMo/L in order to, for example, ensure bacteria activity is not excessively increased. 
  	Per claim 13, Yokiashi et al. disclose the denitrification unit comprises at least a first denitrification unit and a second denitrification unit (page 3; Further, in the denitrification step B, at least a first denitrification unit and a second denitrification unit are provided, and a predetermined hydrogen donor concentration difference is formed between the first denitrification unit and the second denitrification unit.) and
in the denitrification unit, the hydrogen donor concentration controller which controls supply of the hydrogen donor in at least the first denitrification unit such that a difference between a maximum concentration of the hydrogen donor in the first denitrification unit and a minimum concentration of the hydrogen donor in the second denitrification unit in a hydraulic retention time for the treated water in the second denitrification unit is equal to or more than 50 mgTOC/L (page 4; Here, the difference between the maximum concentration and the minimum concentration of the hydrogen donor in the denitrification part (for example, in the hydraulic retention time of the water to be treated in the denitrification tank part) is 50 mg TOC / L or more.).
  	Per claim 14, Yoshiaki et al. disclose a water treatment device for biologically treating a water to be treated containing ammonium nitrogen (abstract), wherein the water treatment device comprises:
 	a nitrification unit which aerobically oxidizes the ammonium nitrogen to obtain nitrite or nitrate nitrogen using nitrifying bacteria that include autotrophic ammonia-oxidizing bacteria and nitrite-oxidizing bacteria contained in a microbial activated sludge (page 3; The nitrification step is a step of supplying water to be treated to a nitrification unit (for example, a nitrification tank) and mainly oxidizing ammonium ions in the water to nitric acid or nitrous acid aerobically (in the presence of oxygen)), and
 	the nitrification unit comprises:
a first portion which supplies an oxygen-containing gas (page 3; In addition, an air introduction pipe (not shown) is connected to the nitrification unit so that air can be supplied to the water to be treated in the nitrification unit.).  Yoshiaki et al. do not disclose a second portion which adjusts a flow rate of the water to be treated such that a sludge nitrification rate is equal to or more than 0.11 [kgN/(kgVSS-day)]; and a third portion which supplies a molybdenum compound into the water to be treated so as to obtain a molybdenum concentration of equal to or more than 0.025 mgMO/gN.
  	At any rate, Yukinobu et al. disclose a wastewater treatment device comprising a nitrification unit, the molybdenum concentration in the nitrification process is controlled so as to obtain a molybdenum concentration of equal to or more than 0.025 mgMo/gN, (page 4; "Raw drainage" is the drainage containing nitrogen components (nitrogen compounds, ions of the compounds, etc.), and the concentration of cobalt is lower than the detection lower limit of general analytical devices such as atomic absorption analysis and ICP analysis, that is, the drainage containing virtually no cobalt. Organic effluent with a total nitrogen content of 10-1,000 mg/L and a cobalt content of less than 0.001 mg/ L is preferred. According to the first and second inventions, in either case of containing molybdenum or not, the concentration of molybdenum in each treated material supplied to the nitrification step is preferably adjusted to a predetermined range, that is, itis preferably adjusted to a range of 0.002 to 8 mg/L, more preferably 0.005 to 5 mg/L, and particularly preferably 0.01 to 2 mg/L. By setting the concentrations of cobalt and molybdenum in the above ranges, the metabolism of microorganisms becomes more active, and nitrification can be carried out more efficiently. In each of the first and second aspects of the present invention, each of the materials to be treated for the nitrification step has a molybdenum concentration within a predetermined range, that is, preferably, whether or not each raw wastewater contains molybdenum. Is preferably 0.002 to 8 mg / liter, more preferably 0.005 to 5 mg / liter, and particularly preferably 0.01 to 2 mg / liter. By making each concentration of cobalt and molybdenum within the above ranges, the metabolism of microorganisms becomes more active and nitrification can be further promoted. Therefore, in particular, when the concentration of molybdenum in the nitrification wastewater is less than the lower limit of detection by a general analyzer, a molybdenum component may be added to the nitrification wastewater and / or the object to be treated. When adding a molybdenum component, it is preferable to use a water-soluble molybdenum compound. Examples of the molybdenum compound include disodium molybdate dihydrate, dipotassium molybdate hydrate, and dilithium molybdate hydrate. These can be used alone or in combination of two or more. Of these, disodium molybdate dihydrate is preferred.) in order to, for example, improve the metabolism of nitrifying bacteria and enhance the nitrification effect.
Further it is known in the art (see, for example, Industrial Water Pollution Control (written by Eckenfelder, W. Wesley, translated by Ma Zhiyi, pp. 171-173, Beijing: China Construction Industry Press, February 1992),  that the nitrification process is a process in which ammonia is converted into nitrate by biological oxidation, during whichnitrite, an intermediate, is generated. It is reported that the nitrification rate is basically constant when the biological concentration (based on VSS)  is within 1500mg/L, but it decreases when it exceeds this concentration. From this data, it can be calculated that the nitrification rate at 20°C is 1.04mgNH4-N per mg of nitrifying bacteria per day, and the nitrification rate given in other reports is as high as 2.5 mg NH3-N/(mgVSS d). It can be seen that the nitrification rate per unit sludge of above 0.11 [kgN/(kgVSS day)] also belongs to the parameter range that can be obtained by the skilled person through routine selection.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the device of Yoshiaki et al. such that it includes a second portion which adjusts a flow rate of the water to be treated such that a sludge nitrification rate is equal to or more than 0.11 [kgN/(kgVSS-day)]; and a third portion which supplies a molybdenum compound into the water to be treated so as to obtain a molybdenum concentration of equal to or more than 0.025 mgMO/gN in order to, for example, improve the metabolism of nitrifying bacteria and convert the nitrogen based on anticipated loading and the results desired.
 	Per claim 15, Yoshiaki et al. do not disclose wherein a molybdenum concentration in the nitrifying is not more than 2 mgMo/L relative to the water to be treated. 
  	Yukinobu et al. disclose that the concentration of molybdenum in each treated substance used in the nitration process is preferably adjusted to a predetermined range, particularly preferably to a range of 0.01-2mg/ L (page 4; According to the first and second inventions, in either case of containing molybdenum or not, the concentration of molybdenum in each treated material supplied to the nitrification step is preferably adjusted to a predetermined range, that is, itis preferably adjusted to a range of 0.002 to 8 mg/L, more preferably 0.005 to 5 mg/L, and particularly preferably 0.01 to 2 mg/L. By setting the concentrations of cobalt and molybdenum in the above ranges, the metabolism of microorganisms becomes more active, and nitrification can be carried out more efficiently.) in order to, for example, improve the metabolism of nitrifying bacteria and enhance the nitrification effect.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Yoshiaki et al. such that it includes wherein a molybdenum concentration in the nitrifying is not more than 2 mgMo/L relative to the water to be treated in order to, for example, improve the metabolism of nitrifying bacteria and enhance the nitrification effect.    	
	Per claim 16, Yoshiaki et al. do not disclose that wherein a molybdenum concentration in the water to be treated is not more than 0.0001 mgMo/L.
 	It is submitted that it would have been well within the purview of the skilled artisan to modify the method of Yoshiaki et al., as modified by Yukinobu et al., such that it includes wherein a molybdenum concentration in the water to be treated is not more than 0.0001 mgMo/L in order to, for example, ensure bacteria activity is not excessively increased.  
	Per claim 17, Yoshiaki et al. do not disclose  wherein a nitrogen concentration in the water to be treated is equal to or more than 100 mgN/L.
  	Yukinobu et al. disclose that the preferred total nitrogen content is 10-1,000 mg/L (page 3; In the first invention, “raw wastewater” is wastewater containing nitrogen components (nitrogen compounds, ions of the compounds, etc.). A preferable total nitrogen amount is 10 to 1,000 mg/liter) in order to, for example, ensure sufficient nitrogen is present to sustain the bacteria and to ensure that the nitrogen is not in excess of loads the bacteria can effectively degrade.
   	Accordingly, it would have been readily obvious for the skilled artisan to modify the device of Yoshiaki et al. such that it includes wherein a nitrogen concentration in the water to be treated is equal to or more than 100 mgN/L.
 	Per claim 18, Yoshiaki et al. disclose the device further comprising denitrifying that reduces the nitrite or nitrate nitrogen produced in the nitrifying to obtain nitrogen gas using denitrifying bacteria contained in the microbial activated sludge (abstract).
  	Per claim 19, Yoshiaki et al. disclose wherein the denitrification unit further comprises a hydrogen donor concentration controller which controls granulation of the microbial activated sludge containing the nitrifying bacteria and denitrifying bacteria by imparting time variation to an amount added of a hydrogen donor so that a difference between a maximum concentration and a minimum concentration of the hydrogen donor in a hydraulic retention time for the treated water is equal to or more than 50 mgTOC/L (page 4; However, in the denitrification step A, hydrogen donor supply-stop (intermittent addition), hydrogen donor large-volume supply-small-volume supply, etc. are performed so that the hydrogen donor concentration in the denitrification section changes with time. Do. Thus, the granule which the sludge containing denitrifying bacteria self-granulated can be formed by giving a fluctuation | variation to the density | concentration of a hydrogen donor. Here, the difference between the maximum concentration and the minimum concentration of the hydrogen donor in the denitrification part (for example, in the hydraulic retention time of the water to be treated in the denitrification tank part) is 50 mg TOC / L or more.).
 	Per claim 20, Yokiashi et al. disclose the denitrification unit comprises at least a first denitrification unit and a second denitrification unit (page 3; Further, in the denitrification step B, at least a first denitrification unit and a second denitrification unit are provided, and a predetermined hydrogen donor concentration difference is formed between the first denitrification unit and the second denitrification unit.) and in the denitrification unit, the hydrogen donor concentration controller which controls supply of the hydrogen donor in at least the first denitrification unit such that a difference between a maximum concentration of the hydrogen donor in the first denitrification unit and a minimum concentration of the hydrogen donor in the second denitrification unit in a hydraulic retention time for the treated water in the second denitrification unit is equal to or more than 50 mgTOC/L (page 4; Here, the difference between the maximum concentration and the minimum concentration of the hydrogen donor in the denitrification part (for example, in the hydraulic retention time of the water to be treated in the denitrification tank part) is 50 mg TOC / L or more.).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
07/12/22